703 S.E.2d 443 (2010)
Mary Louise DIGGS
v.
FORSYTH MEMORIAL HOSPITAL, INC.
No. 299P06-2.
Supreme Court of North Carolina.
November 4, 2010.
Richard V. Bennett, Winston-Salem, for Forsyth Memorial Hospital, Inc.
Harold L. Kennedy, III, Winston-Salem, for Mary Louise Diggs.

ORDER
Upon consideration of the petition filed on the 24th of August 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."